EXAMINER’S AMENDMENT AND STATEMENT OF REASONS FOR ALLOWANCE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

**** Begin Examiner’s Amendment ****
	Please amend the title as follows:

IMAGING APPARATUS AND IMAGE GENERATING METHOD THAT DETECTS AN ORIENTATION OF AN IMAGING SECTION AND GENERATES AN IMAGE CORRESPONDING TO A POLARIZATION DIRECTION CORRESPONDING TO THE ORIENTATION THE IMAGING SECTION 

**** End Examiner’s Amendment ****




EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
The Response, filed on August 11, 2022, has been received and made of record. In response to the Non-Final Office Action dated May 13/2022, claims 1 and 20 have been amended.

Response to Arguments
Regarding the objection to the title, the original title was limited to “IMAGING APPARATUS AND IMAGE GENERATING METHOD.”  Applicant argues the objection with “Applicant believes the current Title of the Invention is descriptive and already clearly indicates the invention to which the claims are directed” (Remarks, p. 8).  Applicant is not found to provide any support for their assertion or any suggestion how the title “clearly indicates the invention to which the claims are directed.”  Therefore, in light of the original broad title that does not provide a clear indication of the invention to which the claims are directed, a new title that is more indicative of the invention to which the claims are directed has been provided by Examiner’s Amendment. 
	Regarding the 35 U.S.C. 102 rejection of claims 1 and 20, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 102 rejection of claims 1 and 20 is withdrawn.   

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-19, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an imaging apparatus comprising an imaging section including a first pixel configured to receive light in a first polarization direction and a second pixel configured to receive light in a second polarization direction different from the first polarization direction and at the same time the first pixel receives the light in the first polarization direction, a detection section configured to detect an orientation of the imaging section, and an image generating section configured to generate, on a basis of signals for the first and second pixels, an image corresponding to a polarization direction corresponding to a the orientation of the imaging section that is detected.
Regarding claim 20, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an image generating method comprising receiving, with an imaging section including a first pixel and a second pixel, light in a first polarization direction at the first pixel and light in a second polarization direction different from the first polarization direction at the second pixel, detecting an orientation of the imaging section, and generating, on a basis of signals for the first and second pixels, an image corresponding to a polarization direction corresponding to the orientation of the imaging section, wherein the first pixel receives the light in the first polarization direction at the same time the second pixel receives the light in the second polarization direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GARY C VIEAUX/Primary Examiner, Art Unit 2697